            Case 3:20-cv-00917-HZ        Document 131              Filed 07/14/20   Page 1 of 13




     J. SCOTT MOEDE, OSB 934816
     Chief Deputy City Attorney
     scott.moede@portlandoregon.gov
     NAOMI SHEFFIELD, OSB 170601
     Deputy City Attorney
     naomi.sheffield@portlandoregon.gov
     ROBERT YAMACHIKA, OSB 065560
     Senior Deputy City Attorney
     rob.yamachika@portlandoregon.gov
     Portland City Attorney’s Office
     1221 SW 4th Ave., Rm. 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Facsimile: (503) 823-3089
     Of Attorneys for Defendant City of Portland




                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


     DON’T SHOOT PORTLAND, a nonprofit                    Case No. 3:20-cv-00917-HZ
     corporation, in its individual capacity,
     NICHOLAS J. ROBERTS, in an individual
     capacity and on behalf of themselves and all         DEFENDANT CITY OF PORTLAND’S
     others similarly situated, MICHELLE                  RESPONSE TO PLAINTIFFS’ MOTION
     “MISHA” BELDEN, in an individual capacity            FOR FINDING OF CONTEMPT AND FOR
     and on behalf of themselves and all others           SANCTIONS
     similarly situated, ALEXANDRA JOHNSON,
     in an individual capacity and on behalf of
     themselves and all others similarly situated,

                   PLAINTIFFS,

            v.

     CITY OF PORTLAND, a municipal
     corporation, and MULTNOMAH COUNTY, a
     political subdivision of the State,

                   DEFENDANTS.




Page i –    DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
            FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
              Case 3:20-cv-00917-HZ         Document 131             Filed 07/14/20   Page 2 of 13




     I.       INTRODUCTION
              Plaintiffs move the Court for an order finding the Defendant City of Portland (“City”) in

     contempt and seek remedial sanctions for alleged violations of the Court’s orders restricting the

     use of tear gas (“Tear Gas Order”) (Dkt. 29, June 9, 2020) and impact munitions, RBDDs and

     aerosol restraints (“Less Lethal Order”) (Dkt. 43, June 26, 2020). In particular, plaintiffs argue

     that on June 26, 2020 into the morning of June 27, 2020 and again on June 27, 2020 and into the

     morning of June 28, 2020, PPB members used less lethal weapons in violation of the Less Lethal

     Order. Plaintiffs also allege that on June 25, 2020, PPB used tear gas in violation of the Tear Gas

     Order.

              The City has not violated the orders. PPB used tear gas on June 25 to disperse a crowd

     that had created an immediate threat to the safety and lives of individuals inside North Precinct.

     Tear gas was used only after members of the group boarded up and barricaded doors to North

     Precinct, spray painted the security cameras, and lit the building on fire. The use of tear gas

     under these circumstances is in compliance with the Tear Gas Order. Plaintiffs’ contention

     regarding PPB’s use of force on June 26, 2020 does not appear to describe force by PPB officers.

     Finally, plaintiffs’ declarants describe uses of force on June 27, 2020 that were in compliance
     with the Less Lethal Order. Plaintiffs argue their themes for the case that “the City is using force

     as a means of dispersing crowds” and “officers have no intention of arresting anyone.” Based on

     these contentions, plaintiffs ask the Court to rule based on “the overall purpose of both of this

     Court’s orders.” (Pls.’ Motion for Finding of Contempt and for Sanctions (“Pls.’ Motion”), Dkt.

     55 at 15). But a motion for contempt is not the place for plaintiffs to seek redress for alleged
     Fourth Amendment violations. In fact, most of plaintiffs’ declarants do not appear to have even

     alleged Fourth Amendment violations. The City asks the Court to look specifically as to whether

     PPB officers have complied with the requirements in the two temporary restraining orders. The

     facts presented, even by plaintiffs, show that they have.

Page 1 –      DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
              FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
              Case 3:20-cv-00917-HZ         Document 131              Filed 07/14/20   Page 3 of 13




     II.     FACTS

             A.      June 25, 2020-June 26, 2020

                     1.       Demonstration at the Justice Center
             Plaintiffs describe police officers jumping out from behind plywood doors at the Justice

     Center and “indiscriminately [shooting] whoever happened to be standing near by.” (Declaration

     of Princess Blair Unicorn (“Unicorn Decl.”), Dkt. 62, ¶ 4). On June 25, 2020, PPB officers were

     not subject to any temporary restraining order regarding the use of impact munitions, which

     appears to be what plaintiffs describe. (Less Lethal Order, Dkt. 43). Moreover, PPB Officers

     were responding to demonstrations at North Precinct, not the Justice Center, on June 25.

     (Declaration of Anthony Passadore (“Passadore Decl.”), Dkt. 88, ¶¶ 25-26).

                     2.       Demonstration at Portland Police Bureau’s North Precinct
             On June 25, 2020, a group of protestors marched to PPB’s North Precinct. (Id. at ¶ 26).

     At approximately 10:00 p.m., several hundred protestors gathered around the intersection of NE

     Emerson and NE MLK. They began building a fence and erecting a barricade. (Id. at ¶ 27).

     While erecting the barricade, some protestors began throwing projectiles, including glass bottles,

     at police officers. (Id.).

             At around midnight on June 26, demonstrators had barricaded the doors of North Precinct

     using drills. (Id. at ¶ 31). By 12:30 a.m., demonstrators had obscured the building’s security

     cameras. (Id. at ¶ 32). As the Incident Commander waited for more officers, some demonstrators

     began shining green lasers in officers’ eyes and ramming dumpsters into the North Precinct

     doors. Fireworks were also thrown at officers over the barricade that protestors had erected. (Id.

     at ¶ 33). At approximately 1:00 a.m., PPB declared an unlawful assembly because of concerns

     for the life and safety of officers and persons in custody within North Precinct. (Id. at ¶¶ 34-35).

     At approximately 1:20 a.m., officers began moving the crowd from the immediate area around

     North Precinct. (Id. at ¶ 36).


Page 2 –     DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
             FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
             Case 3:20-cv-00917-HZ         Document 131              Filed 07/14/20   Page 4 of 13




             Later in the evening, protestors lit a large dumpster fire on NE MLK, which PPB

     monitored, but did not respond to because it remained contained. (Passadore Decl., ¶ 40). By

     2:14 a.m., demonstrators had set fire to the north side of the building where North Precinct is

     located. (Id. at ¶ 41). Once the Incident Commander received reports of the fire, he determined

     that it was necessary to use tear gas to disperse the crowd. (Id. at ¶ 42). Officers Schoening and

     Taylor each deployed tear gas to disperse the crowd. (Declaration of Franz Schoening

     (“Schoening Decl.”), Dkt. 93, ¶ 11; Declaration of Brent Taylor (“Taylor Decl.”), Dkt. 97, ¶ 21).

     After the crowd dispersed, Portland Fire and Rescue was brought in to assess the building and

     put out the dumpster fire. (Passadore Decl., ¶ 44).

                     3.     June 26, 2020-June 27, 2020
             Plaintiffs’ declarants assert that PPB shot projectiles from the Justice Center on June 26,

     2020. (Declaration of Frederick Garlick (“Garlick Decl.”), Dkt. 50, ¶¶ 13, 14; Declaration of

     Mason Lake (“Lake Decl.”), Dkt. 61, ¶ 4; Declaration of Aubrey Danner (“Danner Decl.”), Dkt.

     56, ¶ 9). No PPB officers deployed munitions from either inside the Justice Center or from the

     portico in front of the Justice Center on June 26, 2020. (Declaration of Craig Dobson (“Dobson

     Decl.”), Dkt. 105, ¶ 71).

                     4.     June 27, 2020-June 28, 2020
             On June 27, demonstrators came to the Justice Center at around 7:30 p.m. (Dobson Decl.,

     ¶ 72). They immediately began blocking SW 3rd Ave. at SW Main with chained plastic

     barricades. (Id.).

             At approximately 10:25 p.m., PPB declared an unlawful assembly in order to reopen SW

     3rd and remove the barricades that had been erected. (Dobson Decl., ¶ 73). PPB brought in

     flatbed tow trucks to carry away the constructed barriers. (Id.). Seven minutes after the

     announcement, very few demonstrators had left the roadway. (Id.). PPB officers began to push

     the crowd up to SW 4th Ave. During this push, demonstrators threw rocks, glass bottles and paint

Page 3 –     DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
             FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
             Case 3:20-cv-00917-HZ         Document 131              Filed 07/14/20   Page 5 of 13




     at PPB officers. (Id.; Declaration of Craig Lehman (“Lehman Decl.”), Dkt. 84, ¶ 20; Declaration

     of Erik Kammerer (“Kammerer Decl.”), Dkt. 79, ¶ 55). They also shined lasers in officers’ eyes.

     (Declaration of Andrew Kofoed (“Kofoed Decl.”), Dkt. 80, ¶ 12; Declaration of Zachary Domka

     (“Domka Decl.”), Dkt. 74, ¶ 24).

            During this movement, two officers deployed RBDDs, both in the direction of small

     groups of people who were throwing items at the line of officers. (Kammerer Decl., ¶ 56; Kofoed

     Decl., ¶ 12). Three officers used impact munitions at individuals who were physically swinging

     umbrellas at officers or picking up objects to throw at officers. (Taylor Decl., ¶ 24; Domka Decl.,

     ¶ 23; Declaration of Nicholas Bianchini (“Bianchini Decl.”), Dkt. 83, ¶ 25). Additionally, two

     PPB officers used handheld OC spray toward the person swinging the umbrella at officers, as

     well as an individual spray painting an officers’ face mask. (Domka Decl., ¶ 23; Kofoed Decl., ¶

     29). PPB deployed smoke to distract the crowd so officers could pull back from the area safely

     once the barricades had been removed. (Taylor Decl., ¶ 25).

            Just before 1:30 a.m., the protestors moved to the SW 2nd Avenue side of the Justice
     Center. (Dobson Decl., ¶ 75). Some individuals attempted to block the door to the precinct, as

     well as the roll-down gates. A police officer attempted to arrest one individual but was hit in the

     face with a skateboard. (Id.). At this point, the PPB Sound truck announced an unlawful

     assembly and directed protestors to leave the area. Officers attempted to move the crowd to SW

     2nd and SW Main. (Id.). The crowd pulled two dumpsters from the corner of SW 2nd and SW

     Main into the street. (Id.). At that point, the Incident Commander closed the area from SW 1st to

     SW 6th from Clay to Morrison and officers began to push back the crowd. (Id.).

            During this push, two officers again deployed RBDDs. One deployed an RBDD to deter

     the individuals who were moving large dumpsters toward the police and another deployed an

     RBDD in response to persons throwing projectiles at the police. (Kofoed Decl., ¶ 13; Lehman

     Decl., ¶ 21). Three PPB officers deployed bursts of OC spray directed at individual subjects who

Page 4 –    DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
            FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
             Case 3:20-cv-00917-HZ          Document 131              Filed 07/14/20   Page 6 of 13




     were pushing back and grabbing at police officers on the line, struggling with officers, and

     physically resisting the attempt to move the group back. (Schoening Decl., ¶ 14; Lehman Decl.,

     ¶¶ 28-29; Kofoed Decl., ¶ 14). Additional smoke was deployed. (Kofoed Decl., ¶ 15).

     Additionally, three officers deployed impact munitions at individuals pointing lasers into

     officers’ eyes, rolling the dumpsters at officers, physically struggling with officers, running at

     officers with lit flares, and throwing objects at officers. (Domka Decl., ¶¶ 24-25; Taylor Decl., ¶

     26; Bianchini Dec., ¶ 26; Lehman Decl., ¶¶ 23-25).

     III.   ARGUMENT

            A.      Legal Standard
            “A Court may hold a party in civil contempt when the party has displayed ‘disobedience

     to a specific and definite court order by failure to take all reasonable steps within the party’s

     power to comply.’” Calvillo Manriquez v. Devos, 411 F. Supp. 3d 535, 539 (N.D. Cal. 2019)

     (quoting In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir.

     1993)). Plaintiffs have “the burden of showing by clear and convincing evidence that the [City]

     violated a specific and definite order of the court.” F.T.C. v. Affordable Media, 179 F.3d 1228,

     1239 (9th Cir. 1999) (quoting Stone v. City and Cty. of San Francisco, 968 F.2d 850, 856 n.9

     (9th Cir. 1992)). Typically, “civil contempt ‘should not be resorted to where there is [a] fair

     ground of doubt as to the wrongfulness of the defendant’s conduct.” Taggart v. Lorenzen, 139 S.

     Ct. 1795, 1801-02 (2019) (quoting Ca. Artificial Stone Paving Co. v. Molitor, 113 U.S. 609, 618

     (1885)). The Supreme Court has explained that “[t]his standard reflects the fact that civil

     contempt is a ‘severe remedy,’ and that principles of ‘basic fairness requir[e] that those enjoined

     receive explicit notice’ of ‘what conduct is outlawed’ before being held in civil contempt.” Id.

     (citations omitted).

            While contempt does not require that a party’s conduct was willful, and there is no good

     faith exception, “a person should not be held in contempt if his action ‘appears to be based on a

Page 5 –    DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
            FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
             Case 3:20-cv-00917-HZ          Document 131             Filed 07/14/20   Page 7 of 13




     good faith and reasonable interpretation of the [court’s order].’” Dual-Deck, 10 F.3d at 695

     (quoting Vertex Distrib., Inc. v. Falcon Foam Plastics, Inc., 689 F.2d 885, 889 (9th Cir. 1982)).

     Moreover, “‘[s]ubstantial compliance’ with the court order is a defense to civil contempt, and is

     not vitiated by ‘a few technical violations’ where every reasonable effort has been made to

     comply.” Id.

            B.      June 25-26, 2020
            Plaintiffs discuss the use of many different munitions, at different locations, on June 25,

     2020 (some of which were not deployed by PPB). However, on June 25, 2020, PPB officers were

     not subject to the Less Lethal Order. (Less Lethal Order, Dkt. 43). The City cannot, therefore, be

     in contempt based on any of these actions on this day.

            As discussed above, PPB deployed tear gas in the early morning on June 26, 2020 after

     individuals gathered at North Precinct barricaded multiple exits, spray painted the security

     cameras to obscure observation, and lit the building on fire. Plaintiffs do not dispute that this

     occurred. (Declaration of Gillian Herrera (“Herrera Decl.”), Dkt. 58, ¶ 7; Unicorn Decl., ¶ 9;

     Declaration of Maggie Sisco (“Sisco Decl.”), Dkt. 60, ¶ 4). Attempting to lock people into an

     occupied building and lighting it on fire puts the lives and safety of everyone in that building at

     risk—it creates a very serious and significant risk of injury. (Tear Gas Order, Dkt. 29).

            C.      June 26, 2020
            Plaintiffs’ declarants describe uses of force on June 26, 2020 from the inside of the

     Justice Center and from the portico of the Justice Center. (Lake Decl., ¶¶ 4-5; Danner Decl., ¶ 9;

     Garlick Decl., ¶¶ 10-14). This includes plaintiffs’ assertion of force against someone that a

     declarant believed may have been 12-years old. (Garlick Decl., ¶ 11). As discussed above, PPB

     officers did not deploy force from either inside the Justice Center or the portico of the Justice

     Center. Because plaintiffs’ declarants describe force on June 26 that was not from PPB officers,

     it cannot constitute evidence of contempt.

Page 6 –    DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
            FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
             Case 3:20-cv-00917-HZ           Document 131             Filed 07/14/20   Page 8 of 13




             D.      June 27, 2020
             Plaintiffs’ declarants largely describe witnessing force on June 27, 2020, while a handful

     describe being the subject to the alleged uses of force. Most of the force described by plaintiffs’

     declarants involved force that is not the subject to either restraining order. In fact, plaintiffs’

     concede that the individual violations they allege “pale in comparison to the overall theme.”

     (Pls.’ Motion at 15). Plaintiffs’ expressed concerns appear to be captured by the repeated

     allegations that PPB officers “beat” protestors for no reason. (Id.). Any allegations of police

     misconduct, particularly involving the use of force, are serious. And the City is certainly

     responsible for evaluating each allegation of misconduct by PPB officers to ensure that the force

     used was appropriate under both law and PPB Directives. But such alleged uses of force—baton

     pushes and punching (Unicorn Decl., ¶ 18)—are indisputably outside the scope of either

     temporary restraining order for the City. A finding of contempt is a wholly unwarranted remedy

     to address these allegations. Affordable Media, 179 F.3d at 1239 (requiring violation of a

     “specific and definite order of the court”).

             Plaintiffs’ declarants similarly contend that they were impacted by chemical agents.

     (Declaration of Natalie Ann Norcross (“Norcross Decl.”), Dkt. 51, ¶ 6; Declaration of Hilary

     Jepsen (“Jepsen Decl.”), ¶¶ 4-6; Unicorn Decl., ¶ 19). PPB officers deployed smoke on June 27,

     which is not the subject of any temporary restraining order. (Kofoed Decl., ¶ 15; Taylor Decl., ¶

     25). Plaintiffs seem to acknowledge that it may not have been one of the chemical agents

     contemplated in the restraining orders, but nonetheless say “its actual effects were identical to

     tear gas.” (Pls.’ Motion at 10). Plaintiffs’ counsel and the City’s counsel discussed smoke prior

     to agreement on the Less Lethal Order, and plaintiffs agreed to a temporary restraining order that

     did not include this item. (Declaration of Scott Moede (“Moede Decl.”), ¶ 1, Ex. A). The Court

     should not hold the City in contempt for use of an item that was knowingly excluded from the

     temporary restraining orders.


Page 7 –     DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
             FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
             Case 3:20-cv-00917-HZ          Document 131             Filed 07/14/20   Page 9 of 13




            In addition to allegations regarding uses of force and tools that were not subject to either

     temporary restraining order, plaintiffs’ declarants discuss some observations regarding uses of

     the types of force that were subject to the Less Lethal Order. Plaintiffs argue that the use of OC

     spray on June 27, 2020 violated the Less Lethal Order. The temporary restraining order provides

     that OC spray “shall not be used against persons engaged in passive resistance, and consistent

     with PPB Use of Force Directive 1010, members shall minimize exposure to non-targeted

     persons.” (Less Lethal Order, Dkt. 43 at 2). Passive resistance “means a person’s non-

     cooperation with a member that does not involve violence or other active conduct by the

     individual.” (Id.). The only one of plaintiffs’ declarants that appears to have been impacted by

     OC spray on June 27, 2020 was Declarant Garlick. After repeated announcements to get out of

     the street and remove the barriers that were constructed in the street, protestors refused.

     Declarant Garlick “formed a front line with umbrellas, shields, and signs to protect people

     behind us.” (Garlick Decl., ¶ 23). The choice to use signs, umbrellas, and shields to prevent the

     police from moving the crowd is not simply “non-cooperation,” but rather involves “active

     conduct by the individual.” (Less Lethal Order, Dkt. 43 at 2). Declarant Garlick appears to be

     describing force deployed by Officer Domka. Officer Domka described deploying OC spray to

     protect Officer Giles because “a white male [was] swinging an umbrella at Officer Giles.”

     (Domka Decl., ¶ 23). Plaintiffs cite to Declarants Kaplan and Unicorn, who both describe

     observing officers use OC spray, but provide no evidence that would allow the Court to

     determine whether the uses of force were consistent with the Less Lethal Order. (Declaration of

     Camilla Ruth Kaplan (“Kaplan Decl.”), ¶ 14; Unicorn ¶ 15). Plaintiffs also cite Declarant Jepsen,

     who appears to be describing smoke. (Jepsen Decl., ¶ 6).

              Plaintiffs also contend that the City violated the second temporary restraining order by

     using impact munitions against people engaged in passive resistance. They cite to Declarant

     Garlick, who generally contends to have been a witness to the use of impact munitions on June

Page 8 –    DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
            FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
             Case 3:20-cv-00917-HZ         Document 131              Filed 07/14/20   Page 10 of 13




     27, explaining only that “[o]fficers also fired pepper balls at people.” (Garlick Decl., ¶ 28). They

     also cite to Declarant Trumbly, who purports to have heard “the distinct popping sounds of the

     compressed-air gun that the police use to shoot what are often called pepper balls.” (Declaration

     of Gabriel Trumbly (“Trumbly Decl.”), Dkt. 57, ¶ 12). But at no point do plaintiffs provide

     evidence that the use of these impact munitions were used inconsistent with PPB Directive

     1010.00 or “used where people engaged in passive resistance are likely to be subjected to the

     force.” (Less Lethal Order, Dkt. 43 at 2). 1

             Finally, Plaintiffs argue that the use of rubber ball distraction devices by PPB officers on

     June 27, 2020 violated the temporary restraining order. They cite to Declarant Kaplan, who

     contends that “[l]aw enforcement threw another flash bang grenade, and I felt something hot hit

     my leg.” (Kaplan Decl., ¶ 10). Although uncited, Declarant Garlick also states that “police began

     launching flash bangs at people walking west toward 4th Ave.” (Garlick Decl., ¶ 27). And
     Declarants Trumbly and Unicorn similarly attest, without detail, to witnessing what they refer to

     as a “flash bang.” (Trumbly Decl., ¶¶ 12-13; Unicorn Decl., ¶ 21). PPB officers deployed four

     rubber ball distraction devices on June 26, 2020. Sergeant Kofoed deployed an RBDD at

     approximately 10:25 p.m. toward a group of people who were throwing things at officers.

     (Kofoed Decl., ¶ 12). Detective Kammerer observed a group of four individuals throwing glass

     bottles and other objects at the line of officers. Like Sergeant Kofoed, he deployed a single

     RBDD directly in front of this small group. (Kammerer Decl., ¶¶ 56-57). Similarly, Officer

     Lehman deployed a single RBDD at the front of a line of individuals who were pushing back

     against officers while others behind them threw paint balloons, glass bottles, and feces at

     officers. (Lehman Decl., ¶¶ 19-22). Sergeant Kofoed deployed an RBDD in the early morning of


     1
       Plaintiffs also cite to Lake Decl., ¶ 4 and Garlick Decl., ¶¶ 11-12, which discuss the night of
     June 26, and appear to describe an incident that did not involve PPB officers. They also cite
     Kaplan Decl., ¶ 10, which purports to describe Declarant Kaplan being hit by a rubber ball
     distraction device.
Page 9 –     DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
             FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 131             Filed 07/14/20   Page 11 of 13




     June 28 at a group of individuals who had pulled dumpsters into the street and were pushing

     them toward officers, in an apparent attempt to hit officers with the dumpsters. (Kofoed Decl., ¶

     13). Each of these RBDDs was deployed to address concerns for officer safety and were not used

     to disperse crowds where there was little or no risk of injury. (Less Lethal Order, Dkt. 43).

            E.      Remedies
            A “party’s good faith, even where it does not bar civil contempt, may help to determine

     an appropriate sanction.” Taggart, 139 S. Ct. at 1802. “[T]he use of the contempt power places

     an additional limitation on a district court’s discretion for as the Court of Appeal recognized, ‘in

     selecting contempt sanctions, a court is obliged to use the ‘least possible power adequate to the

     end proposed.’” Spallone v. United States, 493 U.S. 265 (1990). Here, PPB has demonstrated

     good faith compliance with the temporary restraining orders. Moreover, plaintiffs’ requested

     remedies demonstrate the difficulty in both structuring and enforcing an injunction regarding the

     lawful use of force by police officers.

            Plaintiffs’ requested remedies do not fit the alleged violations. First, plaintiffs request a

     “complete ban on the use of certain ‘less lethal weapons’ in any crowd control situation.” (Pls.’

     Motion at 2). While plaintiffs do not identify which weapons they would seek to ban, a complete

     ban on less lethal tools would leave officers with more limited tools that could result in greater

     uses of force. (Schoening Decl., ¶ 18). This constrains PPB officers far beyond any limitations of

     the Fourth Amendment and would severely inhibit their ability to respond to individuals engaged

     in violent criminal activity.

            Plaintiffs next ask that less lethal weapons should be “authorized by a politically

     accountable leader, such as Mayor Ted Wheeler.” (Pls.’ Motion at 3). This requested remedy

     would require that the Mayor, who is neither a trained law enforcement officer nor a lawyer,

     determine when and what level of force is necessary in a given situation. There is undoubtedly a

     role for policy makers in determining the range of tools available to law enforcement officers.

Page 10 –   DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
            FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 131             Filed 07/14/20   Page 12 of 13




     However, placing a particular decision to use force in the hands of an individual who has no

     background or training that would allow him to make a determination consistent with

     constitutional requirements is inappropriate.

            Plaintiffs ask the Court to prohibit individual members who violated the Court’s orders

     from participating in future crowd control operations. (Pls.’ Motion at 3). Plaintiffs have not

     offered clear and convincing evidence that any individual members violated either temporary

     restraining order. Plaintiffs offer general allegations regarding the use of force, but very limited

     descriptions of particular incidences of force that allegedly violated the temporary restraining

     orders. Given the limited information, it would be challenging or impossible to identify the

     officers who engaged in the alleged misconduct.

            Finally, plaintiffs suggest fines to compensate the individual class members for their

     injuries and to deter future violations. Notwithstanding that plaintiffs have not applied for class

     certification and no class has been certified in this case, compensating individuals who are the

     subject of unconstitutional force is a remedy that exists notwithstanding this Court’s temporary

     restraining orders. Those individuals who are actually the subject of alleged excessive force can

     seek damages against the individual officer.

            Plaintiffs’ motion for contempt and requested remedies are demonstrative of why

     injunctive relief regarding use of force is problematic. To analyze the constitutionality of any

     particular use of force, this Court must consider the totality of the circumstances. Graham v.

     Connor, 490 U.S. 386, 396 (1989) (the test for reasonable “requires careful attention to the facts

     and circumstances of each particular case”). The vast majority of the force they describe was

     witnessed, but there is no impacted individual asserting a constitutional violation. Plaintiffs are

     using the temporary restraining orders and this motion to ask this Court to act as a monitor of

     every use of force. But there are already processes in place for evaluating uses of force. There

     are also already legal remedies available to individuals who are the subject of unconstitutional

Page 11 –   DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
            FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ         Document 131             Filed 07/14/20   Page 13 of 13




     force. Coming before the Court to discuss every use of force by any PPB officer at any protest,

     however, is an untenable outcome.

     IV.    CONCLUSION
            Plaintiffs’ have failed to present clear and convincing evidence that PPB officers violated

     either restraining order. Based on the argument above, the City asks the Court to deny Plaintiffs’

     Motion for Finding of Contempt and for Sanctions Against Defendant City of Portland.

            Dated: July 14, 2020.

                                                         Respectfully submitted,


                                                         /s/ Naomi Sheffield____________
                                                         J. SCOTT MOEDE, OSB 934816
                                                         Chief Deputy City Attorney
                                                         scott.moede@portlandoregon.gov
                                                         NAOMI SHEFFIELD, OSB 170601
                                                         Deputy City Attorney
                                                         naomi.sheffield@portlandoregon.gov
                                                         ROBERT YAMACHIKA, OSB 065560
                                                         Senior Deputy City Attorney
                                                         rob.yamachika@portlandoregon.gov
                                                         Portland City Attorney’s Office
                                                         1221 SW 4th Ave., Rm. 430
                                                         Portland, OR 97204
                                                         Telephone: (503) 823-4047
                                                         Facsimile: (503) 823-3089
                                                         Of Attorneys for Defendant City of Portland




Page 12 –   DEFENDANT CITY OF PORTLAND’S RESPONSE TO PLAINTIFFS’ MOTION
            FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
